



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Gray, 2012
    ONCA 687

DATE: 20121012

DOCKET: C53148

Winkler C.J.O., Rosenberg and Hoy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Germaine Gray

Appellant

Leora R. Shemesh, for the appellant

Rick Visca, for the respondent

Heard and released orally: October 10, 2012

On appeal from the conviction entered on December 14,
    2010 by Justice Maria Speyer of the Ontario Court of Justice, sitting without a
    jury.

ENDORSEMENT

[1]

The appellants appeal of the trial judges
Charter
ruling
    depends on this court concluding that the trial judge erred in finding that the
    police detained the appellant after he verbally identified himself under a
    false name to Officer Howard.  At trial, the appellant also argued that the
    accused was detained and handcuffed before this exchange occurred.  In our
    view, there is ample evidence for the trial judges finding and there is no
    basis for interfering with her finding of fact.

[2]

In the result, the appeal is dismissed.

Warren K. Winkler C.J.O.

M. Rosenberg J.A.

Alexandra Hoy J.A.


